 



EXHIBIT 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     This First Amendment (“Amendment”) is made as of the 22nd day of May, 2006
by and between Tufco, L.P. (“Borrower”), Tufco Technologies, Inc. (“Parent”),
Associated Bank Green Bay, NA, U.S. Bank, NA and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA) (collectively the “Banks”) with JPMorgan
Chase Bank, N.A. serving individually as a Bank and as Agent for itself and the
other Banks.
RECITALS
     The parties entered into a Credit Agreement dated as of May 20, 2004
(“Credit Agreement”).
     The parties desire to amend the Credit Agreement as set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:

  1.   Capitalized terms not defined herein shall have the meaning ascribed in
the Credit Agreement.     2.   All references to Bank One in the Credit
Agreement are changed to mean JPMorgan Chase Bank. All references to Bank One,
NA in the Credit Agreement are changed to mean JPMorgan Chase Bank, N.A.     3.
  In Article 1, Section 1.1 of the Credit Agreement the Revolving Termination
Date is changed from May 18, 2007 to May 18, 2008.     4.   This Amendment is a
modification only and not a novation.     5.   Except for the above stated
amendments, the Credit Agreement shall be and remain in full force and effect
with the changes herein deemed to be incorporated therein. This Amendment is to
be considered attached to the Credit Agreement and made a part thereof.     6.  
The parties acknowledge and agree that this Amendment is limited to the terms
above stated and shall not be construed as an amendment of any other terms or
provisions of the Credit Agreement. The parties hereby specifically ratify and
affirm the terms and provisions of the Credit Agreement except as herein
changed. This Amendment shall not establish a course of dealing or be construed
as evidence of any willingness on the Banks’ part to grant other or future
amendments, should any be requested.     7.   The Borrower agrees to pay all
fees and out of pocket disbursements incurred by the Banks in connection with
this Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
day and year first above written.

                 
 
                    BORROWER AND PARENT:    
 
                    TUFCO, L.P.    
 
                    By: Tufco LLC, its         Managing General Partner    
 
                        By: Tufco Technologies, Inc.             Its Sole
Managing Member    
 
               
 
      By:   /s/ Michael B. Wheeler    
 
                        Michael B. Wheeler             Authorized Officer for
the Managing Member    
 
                    TUFCO TECHNOLOGIES, INC.    
 
                    By:   /s/ Michael B. Wheeler                       Michael
B. Wheeler         Chief Financial Officer, Vice President and Secretary    
 
               
 
  AGENT:      
 
                    JPMORGAN CHASE BANK, N.A., individually         as a Bank
and as the Agent    
 
                    By:   /s/ Mark J. Fischer                       Mark J.
Fischer, Vice President    
 
                    BANK: ASSOCIATED BANK GREEN BAY, NA    
 
                    By:   /s/ Stephen E. Pasowicz                       Printed
Name: Stephen E. Pasowicz         Title: Vice President    
 
                    BANK: U.S. BANK, NA    
 
                    By:   /s/ Thomas V. Richtman                       Printed
Name: Thomas V. Richtman         Title: Vice President    

2



--------------------------------------------------------------------------------



 



     The undersigned Guarantors consent to the foregoing Amendment and
acknowledge the continuing validity and enforceability of the Guaranties.

             
 
                GUARANTORS:    
 
                TUFCO TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Michael B. Wheeler    
 
                Michael B. Wheeler         Chief Financial Officer, Vice
President and Secretary    
 
                TUFCO LLC    
 
                By: Tufco Technologies, Inc.,         Its Sole Member    
 
           
 
  By:   /s/ Michael B. Wheeler    
 
                Michael B. Wheeler         Authorized Officer of the Managing
Member    

3